Title: To Thomas Jefferson from Thomas Munroe, 17 September 1802
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Sir,
            Washington 17th. September 1802
          
          The Sale of Lots which commenced on Monday the 30th. ulto. was continued from day to day during that week, and was adjourned on Saturday the 4th. Instant ’till monday the 13th Instant, and has since been continued daily.—About 100 Lots were sold the first week, & four only have been sold this week—the whole Amount of sales is about $9,500.—After the third or fourth day of sale competition amongst the purchasers almost ceased, the best and the largest lots (which were first called up) having been by that time nearly all sold.—
          One or two persons have since offerred from five to fifteen, & in one instance twenty, dollars ⅌ Lot for many Lots w’ch owe the public from one to two hundred Dollars, but thinking so great a sacrafice at so early a period of the sale would be unjustifiable I have hitherto declined selling at such very low prices, knowing the lots will at any other time during the sale bring at least as much, if not more—by so doing I have in several instances got ten times the Amount of the rejected bids for the same Lots, by afterwards setting them up at something near the sums due on them, whenever I have observed as many persons attending the sale as to render competition probable.—Altho’ in some instances the sales which have been made will, I fear, be very injurious to individuals, it is generally said here that the prices have been much higher than was expected, but however great the sacrifices may have been considered there are the strongest reasons to expect they must be much greater before all the Lots advertised can be sold.—I have offerred to sell as low as a quarter of a Cent ⅌ square foot, or $30 ⅌ Lot, yet have not made a single sale, or recd. a single bid today or the two preceeding days, nor do I expect to make any more sales until it is made known that the Lots will be sold for whatever may be bid for them, but the probable consequence thereof, I think, will be that as we have no distant purchasers; and there being so little money or demand for Lots amongst the people here, the few who have money will purchase as many of the best lots as they want at, from five to ten Dollars each; which will fall very far short of producing the $50,000 due to the State of Maryland, even if the worst Lots should sell at that price also—.
          I shall keep the sale open from day to day and continue to do the best I can until I may be honored by your instructions on the subject which I beg leave, Sir, respectfully to solicit.
          I presume it will be proper to give a week or ten days previous notice (in case nothing better can be done) that on, and after a certain day any sum which may be offerred for a Lot will be received as a bid—The Bank of Columbia has threatened me with an execution for the $2,500 due on the Commissioners note endorsed by me. I supposed that the money arising from the present sales was applicable to the payment of that note but Mr Mason appears to be of a contrary opinion—I take the liberty of enclosing the Law & Mr. Ms. Opinion for your perusal in case your leisure will admit of it.—
          I have the Honor to be with the highest respect Sir Yr mo Ob. Servt.
          
            Thomas Munroe
          
        